FORD ELLIOTT, Judge,
concurring and dissenting.
I join in the majority’s opinion with respect to all issues except one: I cannot agree that appellant Joseph Wayne Anders, Jr. has waived the right to argue that the interests protected by his speedy trial and/or due process rights have been prejudiced. As such, I would remand this ease to afford appellant the opportunity to make such an argument before the trial court, if he so desires.
Appellant raised, and did not waive, the issue of untimely sentencing. He relied exclusively on Commonwealth v. Thomas, supra, in arguing that his untimely sentence mandated immediate discharge. Appellant was entitled to do so, as Thomas was not only good law at the time of his appeal, but was also the only published opinion discussing the remedies for a violation of Rule 1405(A). The majority’s opinion overrules Thomas and holds that a defendant must establish prejudice to the interests protected by speedy trial and/or due process rights. Thus, we have established a new standard for obtaining relief for a violation of Rule 1405(A). While the majority correctly declares that appellant was untimely sentenced, it fails to afford appellant the opportunity to present an argument that he is entitled to relief under the standards we announce today. Under these circumstances, I believe appellant should be afforded this opportunity. Cf. Hill v. Thorne, 430 Pa.Super. 551, 559-61, 635 A.2d 186, 190 (1993) (new pleading requirements for bringing a malpractice action against one’s criminal defense counsel would be applied retroactively to plaintiff who brought suit under more relaxed pleading standards; this court remanded ease to allow plaintiff the opportunity to amend pleadings to reflect new standard).